The matter is transferred to the Court of Appeal, Second Appellate District, Division **223Two. That court is ordered to vacate its denial dated October 29, 2013 and is further ordered to issue an order to show cause, returnable before the Los Angeles County Superior Court. The Secretary of the Department of Corrections and Rehabilitation is to be ordered to show cause, when the matter is placed on calendar, why petitioner is not entitled to make a record of "mitigating evidence tied to his youth." (See People v. Franklin (2016) 63 Cal.4th 261, 268-269, 283-284, 202 Cal.Rptr.3d 496, 370 P.3d 1053.) The return is *276to be filed on or before September 16, 2016.